DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-20 are objected to because of the following informalities:  
Claim 2 recites in line 9, “and interferes…”. The examiner believes it should read, “and a first end of the detent segment interferes…”; in  line 12, claim 2 recites, “said second end of said detent segment”. The examiner believes it should read, “a second end of said detent segment”.
Claims 3-20 recite in line 1, “The mobile device case”. The examiner believes it should read, ”The protective case”.
Claim 4 recites in line 3, “said detent segment”. The examiner believes it should read, ”said gradually-sloped detent segment”.
Claim 6 recites in line 1, “said detent segment”. The examiner believes it should read, ”said gradually-sloped detent segment”.
Claim 8 recites in line 1, “said case housing”. The examiner believes it should read, “said protective case”.
Claim 10 recites in line 1, “said case housing”. The examiner believes it should read, “said protective case”.
Claim 11 recites in line 2, “a lens attachment interface with the case”. The examiner believes it should read, “said lens attachment interface with the protective case”.
Claim 12 recites in line 2, “a lens attachment interface”. The examiner believes it should read, “said lens attachment interface”.
Claim 14 recites in line 2, “a removable lens assembly”. The examiner believes it should read, “the removable lens assembly”.
Claim 15 recites in line 1, “the housing”. The examiner believes it should read, “the soft protective housing”.
Claim 16 recites in line 1, “the case housing”. The examiner believes it should read, “the soft protective housing”.
Claim 18 recites in line 1, “the case”. The examiner believes it should read, “the protective case”.
Claim 18 recites in line 2, “the housing”. The examiner believes it should read, “the soft protective housing”.
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 6-12 and 15-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7-8 and 13-21  of U.S. Patent No. 10/795,240. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they do not recite the limitations verbatim,  they both disclose the same inventive concept. 
Regarding claim 2, U.S. Patent No. 10/795240, claims 1, 2 and 7 discloses  a protective case for a miniature camera-enabled mobile device, comprising
a soft protective housing configured for encasing a miniature camera-enabled mobile device and defining a camera-lens aperture enclosed by a first soft housing periphery and further defining a touchscreen display aperture enclosed by a second soft housing periphery, and
a lens attachment interface coupled to or integrated with said soft protective housing including a capture plate and a catch configured to facilitate stable coupling of an attachable auxiliary lens assembly along the optical path of the miniature camera module,
wherein said capture plate comprises a gradually-sloped detent segment that protrudes into the camera-lens aperture along a segment of the first soft housing periphery and interferes with a rotatable bayonet tab of an attachable auxiliary lens to create pressure and hold the attachable auxiliary lens assembly into place, and
wherein said catch comprises a stop at said second end of said detent segment configured to stop rotation of said rotatable bayonet tab after rotating between said first and second ends of said detent segment and hitting a final position to facilitate said stable locking coupling of said removable lens assembly in optical alignment with said miniature camera module.
Patent No. 10/795240, claims 1 and 7 do not specifically recite “protective case”, “ first and second soft housing periphery”, “stop” and where the capture plate creates pressure when interfering with the bayonet and hitting a final position.
However, claims 1 and 7 in Patent No. 10/795240 disclose “a mobile device case” which is equivalent to “protective case”; the display and the lens apertures being independent imply/require first and second soft housing peripheries; “a spring or recess trap” is equivalent to a “stop” and the capture plate automatically creates pressure aided by a spring when interfering with the bayonet, so that the removable lens can be secured to the protective cover receiving portion and where a “recess trap” facilitates “hitting a final position”.
Therefore, it would have been obvious to modify claims 1 and 7 in Patent No. 10/795240 using different language to get claim 2 without undue burden. 
	Claim 6 corresponds to claim 3 in U.S. Patent No. 10/795240.
	Claim 7 corresponds to claim 4 in U.S. Patent No. 10/795240.
Claim 8 corresponds to claim 7 in U.S. Patent No. 10/795240.
Claim 9 corresponds to claim 8 in U.S. Patent No. 10/795240.
Claim 10 corresponds to claim 13 in U.S. Patent No. 10/795240.
Claim 11 corresponds to claim 14 in U.S. Patent No. 10/795240.
Claim 12 corresponds to claim 15 in U.S. Patent No. 10/795240.
Claim 15 corresponds to claim 16 in U.S. Patent No. 10/795240.
Claim 16 corresponds to claim 17 in U.S. Patent No. 10/795240.
Claim 17 corresponds to claim 18 in U.S. Patent No. 10/795240.
Claim 18 corresponds to claim 19 in U.S. Patent No. 10/795240.
Claim 19 corresponds to claim 20 in U.S. Patent No. 10/795240.
Claim 20 corresponds to claim 21 in U.S. Patent No. 10/795240.

Claims 2, 5 and 7-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6  and 9-21  of U.S. Application No. 17/176144 (Pat Pub. No. Patent 2021/0240056-A1). Although the claims at issue are not identical, they are not patentably distinct from each other because even though they do not recite the limitations verbatim,  they both disclose the same inventive concept.
Regarding claim 2, Application No. 17/176144, claims 2-3 discloses  
a protective case for a miniature camera-enabled mobile device, comprising
a soft protective housing configured for encasing a miniature camera-enabled mobile device and defining a camera-lens aperture enclosed by a first soft housing periphery and further defining a touchscreen display aperture enclosed by a second soft housing periphery, and
a lens attachment interface coupled to or integrated with said soft protective housing including a capture plate and a catch configured to facilitate stable coupling of an attachable auxiliary lens assembly along the optical path of the miniature camera module,
wherein said capture plate comprises a gradually-sloped detent segment that protrudes into the camera-lens aperture along a segment of the first soft housing periphery and interferes with a rotatable bayonet tab of an attachable auxiliary lens to create pressure and hold the attachable auxiliary lens assembly into place, and
wherein said catch comprises a stop at said second end of said detent segment configured to stop rotation of said rotatable bayonet tab after rotating between said first and second ends of said detent segment and hitting a final position to facilitate said stable locking coupling of said removable lens assembly in optical alignment with said miniature camera module.
Application No. 17/176144, claim 1 and 3 do not specifically recite “protective case”, “ first and second soft housing periphery” and hitting a final position.
However, claims 1 and 3 in Application No. 17/176144 disclose “a mobile device case” which is equivalent to “protective case”; the display and the lens apertures being independent imply/require first and second soft housing peripheries; and the capture plate automatically creates pressure aided by a spring when interfering with the bayonet, so that the removable lens can be secured to the protective cover receiving portion and where a “recess trap” facilitates “hitting a final position”.
Therefore, it would have been obvious to modify claims 1 and 3 in Application No. 17/176144 using different language to get claim 2 without undue burden.
Claim 5 corresponds to claim 4 in Application No. 17/176144.
Claim 7 corresponds to claim 6 in Application No. 17/176144.
Claim 8 corresponds to claim 9 in Application No. 17/176144.
Claim 9 corresponds to claim 10 in Application No. 17/176144.
Claim 10 corresponds to claim 11 in Application No. 17/176144.
Claim 11 corresponds to claim 12 in Application No. 17/176144.
Claim 12 corresponds to claim 13 in Application No. 17/176144.
Claim 13 corresponds to claim 14 in Application No. 17/176144.
Claim 14 corresponds to claim 15 in Application No. 17/176144.
Claim 15 corresponds to claim 16 in Application No. 17/176144.
Claim 16 corresponds to claim 17 in Application No. 17/176144.
Claim 17 corresponds to claim 18 in Application No. 17/176144.
Claim 18 corresponds to claim 19 in Application No. 17/176144.
Claim 19 corresponds to claim 20 in Application No. 17/176144.
Claim 20 corresponds to claim 21 in Application No. 17/176144.

Claims 2, 5 and 7-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6  and 9-21  of U.S. Application No. 17/176144 (Pat Pub. No. Patent 2021/0240056-A1). Although the claims at issue are not identical, they are not patentably distinct from each other because even though they do not recite the limitations verbatim,  they both disclose the same inventive concept.
Regarding claim 2, U.S. Patent No. 10/921,687, claims 1 and 2 disclose  
a protective case for a miniature camera-enabled mobile device, comprising
a soft protective housing configured for encasing a miniature camera-enabled mobile device and defining a camera-lens aperture enclosed by a first soft housing periphery and further defining a touchscreen display aperture enclosed by a second soft housing periphery, and
a lens attachment interface coupled to or integrated with said soft protective housing including a capture plate and a catch configured to facilitate stable coupling of an attachable auxiliary lens assembly along the optical path of the miniature camera module,
wherein said capture plate comprises a gradually-sloped detent segment that protrudes into the camera-lens aperture along a segment of the first soft housing periphery and interferes with a rotatable bayonet tab of an attachable auxiliary lens to create pressure and hold the attachable auxiliary lens assembly into place, and
wherein said catch comprises a stop at said second end of said detent segment configured to stop rotation of said rotatable bayonet tab after rotating between said first and second ends of said detent segment and hitting a final position to facilitate said stable locking coupling of said removable lens assembly in optical alignment with said miniature camera module.
U.S. Patent No. 10/921,687, claims 1 and 2 do not specifically recite “protective case”, “ first and second soft housing periphery”, a “stop” and hitting a final position.
However, U.S. Patent No. 10/921,687, claims 1 and 2  disclose “a mobile device case” which is equivalent to “protective case”; the display and the lens apertures being independent imply/require first and second soft housing peripheries; and the capture plate automatically creates pressure aided by a spring when interfering with the bayonet, so that the removable lens can be secured to the protective cover receiving portion; “a spring or recess trap” is equivalent to a “stop”  and where a “recess trap” facilitates “hitting a final position”.
Therefore, it would have been obvious to modify claims 1 and 3 in U.S. Patent No. 10/921,687, claims 1 and 2 using different language to get claim 2 without undue burden.
Claim 6 corresponds to claim 4 in U.S. Patent No. 10/921,687.
Claim 7 corresponds to claim 8 in U.S. Patent No. 10/921,687.
Claim 8 corresponds to claim 11 in U.S. Patent No. 10/921,687.
Claim 9 corresponds to claim 12 in U.S. Patent No. 10/921,687.
Claim 10 corresponds to claim 13 in U.S. Patent No. 10/921,687.
Claim 11 corresponds to claim 14 in U.S. Patent No. 10/921,687.
Claim 12 corresponds to claim 15 in U.S. Patent No. 10/921,687.
Claim 13 corresponds to claim 16 in U.S. Patent No. 10/921,687.
Claim 14 corresponds to claim 17 in U.S. Patent No. 10/921,687.
Claim 15 corresponds to claim 18 in U.S. Patent No. 10/921,687.
Claim 16 corresponds to claim 19 in U.S. Patent No. 10/921,687.
Claim 17 corresponds to claim 20 in U.S. Patent No. 10/921,687.
Claim 18 corresponds to claim 21 in U.S. Patent No. 10/921,687.
Claim 19 corresponds to claim 22 in U.S. Patent No. 10/921,687.
Claim 20 corresponds to claim 23 in U.S. Patent No. 10/921,687.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
04/22/2022
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649